IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


LZOG L.P. O/B/O JAMES HERZOG           : No. 515 WAL 2014
GENERAL PARTNER AND SCOTT              :
HERZOG,                                :
                                       : Petition for Allowance of Appeal from the
                  Petitioners          : Order of the Commonwealth Court
                                       :
                                       :
           v.                          :
                                       :
                                       :
MCKEAN COUNTY BOARD OF                 :
COMMISSIONERS, SPECIFICALLY            :
JOSEPH DEMOTT, JR., CLIFFORD           :
LANE AND AL PINGIE & THE MCKEAN        :
COUNTY OFFICE OF ASSESSMENT,           :
ANGELA TENNIES, MCKEAN COUNTY          :
CHIEF ASSESSOR,                        :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.